Citation Nr: 0302805	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-20 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear otitis 
media with hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right otitis media 
with hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel 


INTRODUCTION

The veteran had active service from January 30, 1945 to 
February 21, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action by the RO.  


FINDINGS OF FACT

1.  By a March 1947 rating decision the RO denied service 
connection for a right ear condition with hearing defect; the 
veteran did not appeal.

2.  By a June 1957 rating decision the RO severed service 
connection for left otitis media with hearing loss; the 
veteran did not appeal.

3.  Evidence received since the March 1947 and June 1957 
decisions is so significant that it must be considered to 
fairly decide the merits of the veteran's claims of service 
connection.

4.  The veteran's bilateral otitis media with bilateral 
hearing loss began during military service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for left otitis 
media with hearing loss has been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right 
otitis media with hearing loss has been submitted.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Left otitis media with hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.385 (2002).

4.  Right otitis media with hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied the veteran's claim of service connection for 
right ear disability with hearing loss by a rating decision 
dated in March 1947.  By a June 1957 rating decision, the RO 
severed service connection for left otitis media with hearing 
loss and perforation in the left ear.  The RO notified the 
veteran of both decisions, and of his appellate rights.  The 
veteran did not appeal these decisions.  Consequently, the 
Board can now consider the merits of the present claims, only 
if "new and material evidence" has been submitted since the 
time of the prior final adjudication.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).  The Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo depends upon whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Id.  Further 
analysis beyond that question is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); (the provisions of 38 C.F.R. § 3.156(a) 
were amended in August 2001, but these amendments apply only 
to claims filed on or after August 29, 2001.  66 Fed. Reg. 
45630-32 (Aug. 29, 2001)).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence has been associated with the claims file since the 
two earlier final decisions.  Of particular significance, are 
two VA examination reports dated in July and October 1999.  
The Board has considered all the newly associated evidence 
and finds that it is "new" in the sense that it tends to 
demonstrate a fact that was not shown when the RO previously 
decided the case, namely a connection between a present 
hearing loss disability and an in-service disease or injury.  
38 C.F.R. § 3.156(a).  The Board also finds that this 
evidence is "material" in that it bears directly and 
substantially on a specific matter under consideration, that 
is whether the present hearing loss disability is related to 
some injury or disease incurred during service or was the 
natural progression of a pre-existing disability.  Id.  
Notably, the bases for the prior final decisions on these 
claims were that there was no record of injury to the right 
ear during service and that the left ear disability was the 
natural progression of a pre-existing ear disability.  The 
newly associated VA examination reports present contrary 
medical opinions related to these matters.  Consequently, the 
evidence is so significant that it must be considered in 
deciding the underlying claim.  Thus, the claims must be 
reopened.



II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2002).  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. §3.303(b).  

The evidence of record is substantially as follows.  Service 
medical records show normal hearing and no ear abnormalities 
at entry into service.  Treatment records reflect a diagnosis 
of chronic left otitis media of an undetermined cause, with 
perforation, in February 1946.  Undated treatment records 
note treatment for complaints of pain and discharge from both 
ears off and on since the age of 6 years.  A history of 
scarlet fever at the age of 6 years followed by otitis media 
was noted.  The veteran reported a history of having an 
attack of a left earache in August 1945.  He reported both 
ears becoming painful in cold weather.  On examination, a 
large perforation was noted in the left eardrum and the right 
drum was found to be scarred and retracted.  A certificate of 
disability for discharge dated in February 1946 reflects a 
finding that the veteran was unfit for duty due to left 
otitis media, with perforation, cause undetermined.  At that 
time the veteran's hearing was tested by whispered voice and 
found to be 10/15 in the right ear and 3/15 in the left ear.  
The certificate also reflected incapacitating pain in the 
right ear.  

Several letters from physicians are in the claims file.  By 
letter dated in February 1947, D.S., M.D. reported a history 
of the veteran having had discharge in the ears when five 
years old following scarlet fever.  The letter reported that 
the home doctor apparently made a stab incision over the 
veteran's left mastoid.  The physician related that the 
center of the left eardrum was gone and the right eardrum 
showed chalky deposits.  The external canal was dry.  A 
letter dated in March 1947, from W.L.C., M.D. reported on the 
examination conducted by D.S., M.D., noting that both ear 
drums were bad and there was a 22.4 percent right ear hearing 
loss and a 24.0 percent left ear hearing loss.  A second 
letter from D.S., M.D., dated in March 1957 shows a diagnosis 
of left combined middle ear nerve deafness and chronic otitis 
media in the left ear.  The right ear canal was described as 
normal, but the drum was dull and retracted.  Whispered voice 
test results in the right ear were 12/15 and in the left ear 
5/15.  

The veteran contends that his right ear condition is the 
result of a blow during service.  He also reports having 
developed hearing problems due to the 11 weeks of weapons 
training in the service and a blow to the right ear during a 
scuffle with another soldier.  A fellow solder has written 
that he recalled the veteran's ear problems during training 
and a day when they came off the firing range being unable to 
hear the sergeant.  He indicates that they did not use 
earplugs.  

The report of a VA examination provided in July 1999 relates 
the results of audiological examinations of both ears.  These 
were summarized as showing severe to profound mixed loss on 
the right ear and a moderate to severe to profound mixed loss 
on the left ear.  Acoustic immittance measurements were 
consistent with bilateral perforations of both eardrums.  
Word recognition ability was excellent when the words were 
presented at a very loud level and in quiet.  The examiner 
reported having reviewed the claims file.  The examiner 
concluded that the veteran had a history of chronic middle 
ear problems, and that the veteran's audiological 
examinations over the years show fluctuations in his hearing 
based on the status of his eardrums and health of his middle 
ears.  It was this examiner's opinion that it was at least as 
likely as not that the fluctuations in the veteran's hearing 
and resultant hearing loss were a result of the underlying 
medical condition (chronic otitis media).  The evidence of 
hearing fluctuations while in the service that were due to 
the underlying medical condition and-given the nature of the 
perforations of the veteran's eardrums and chronic middle ear 
problems-was to be expected.  Accordingly, the examiner 
concluded that it was at least as likely as not that the 
current hearing loss was related to a normal progression of a 
chronic condition that was present prior to the veteran's 
entry into the military service.  A VA examination report 
dated in October 1999 presents another physician's conclusion 
that there is no clear and convincing evidence that this 
veteran had a pre-existing ear condition.  

The Board has carefully considered the evidence of record.  
At the outset, the Board finds that the veteran has a present 
hearing loss disability by VA standards in both ears.  (The 
recent audiometric readings show that the veteran meets the 
standard of 38 C.F.R. § 3.385 for hearing impairment.)  Given 
the absence of notation of a hearing disability in the 
veteran's service entrance examination, the veteran must be 
presumed to have been sound upon entry into the service.  
While such a presumption may be overcome by clear and 
convincing evidence of a preexisting disability, the evidence 
in this case does not reach that level.  On this point, the 
Board notes that a VA examiner has reviewed the claims file 
and rendered the medical opinion that clear and convincing 
evidence of a pre-existing hearing disability was not shown.  
While this opinion is not binding upon the Board, it does 
serve to show that reasonable minds can differ on the 
question.  As such, the Board concludes that it cannot be 
said that there is clear and convincing evidence of a pre-
existing disability.  Thus, the Board presumes the veteran to 
have been sound upon entry into the service.

Left Ear

The Board finds that the veteran's hearing loss is related to 
in-service injury or disease.  As to the left ear, given that 
the veteran was diagnosed with, and discharged due to his 
having, chronic otitis media in the left ear, with 
perforation and hearing loss, the Board further finds that 
the veteran incurred this disease during service and it was 
chronic in nature.  Furthermore, the Board finds the VA 
examiner's July 1999 opinion that it is at least as likely as 
not that the present hearing loss is a natural progression of 
chronic otitis media to be persuasive as to the relationship 
between the in-service disease and the present hearing loss 
disability.  Consequently, service connection is warranted 
and the claim for service connection of left otitis media 
with hearing loss is granted.

Right Ear

With respect to the right ear, the Board initially observes 
that there is no express diagnosis of chronic otitis media as 
to the right ear.  Nevertheless, the Board is of the view 
that the evidence, in its totality, reflects the existence of 
a chronic ear disorder while in the service.  In this regard, 
the service records show complaints of right ear pain, 
characterized as incapacitating and examinations showing the 
right eardrum to be scarred and retracted.  Furthermore, at 
discharge from service, hearing in the right ear was 
evaluated and showed hearing loss that was not evident at his 
entry into service. That the veteran had a chronic hearing 
problem in service, is further supported by the results of 
audiological testing conducted within a year after discharge 
showing a 22.4 percent hearing loss and positive findings 
that both eardrums were bad.  This evidence, combined with 
the July 1999 VA examiner's conclusion regarding the 
relationship between the present hearing loss and chronic 
otitis media, and considering that the language of that 
examiner's report strongly suggests that the examiner 
considered the medical evidence to show the existence of 
chronic otitis media in both ears, the Board finds that right 
ear otitis media with hearing loss began during military 
service.  The claim as to the right ear is granted.  

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), and the implementing 
regulations.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA, among other 
things, modified VA's duties to notify and assist claimants 
by amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants"). 

In this case, the veteran's applications are complete, and he 
was notified of the evidence needed to substantiate the 
claims by letter dated in May 2002.  The letter refers to the 
evidence needed to substantiate the claims, as well as the 
obligations of VA and the veteran with respect to producing 
that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations by the supplemental 
statement of the case dated in September 2002 letter.  No 
additional notice is required.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  There is no outstanding evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c), (d) (2002)).  While the July 
1999 VA examiner noted a series of hearing exams from August 
1997 through December 1998, of which only one is included in 
the record, the examiner does report the substance of the 
results of the examinations.  Moreover, because these 
examinations would be unlikely to reveal anything relevant to 
establishing nexus in this case-the crux of the matter in 
this case-proceeding without them would not result in any 
prejudice to the veteran.  This is especially true, where, as 
here, the benefit sought has been granted.  Therefore, 
further development of this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 




								(Continued on next 
page)


ORDER

Service connection for left otitis media with hearing loss is 
granted.

Service connection for right otitis media with hearing loss 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

